Citation Nr: 1826299	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  15-14 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right ear disability, including meningioma, right Eustachian tube dysfunction, and chronic otitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active duty service from June 1962 to May 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for meningioma, right ear, with infection.  

This matter was before the Board in October 2013, at which time it was remanded for the issuance of a Statement of the Case (SOC).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in November 2017.  A copy of the transcript has been reviewed and associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2009, the Veteran filed a claim for service connection for meningioma and right ear condition with infections.  Throughout the pertinent time of this appeal, he has been assessed with meningioma, right Eustachian tube dysfunction, and chronic otitis.  

The Veteran's service-treatment records reveal that he self-reported ear, nose, or throat trouble in May 1962.  Furthermore, in July 1962 he was assessed with otitis media of the right ear and in August 1962 he reported pain and ringing in his ears.  

In April 1985, the Veteran was assessed with Eustachian tube dysfunction.  His history was positive for otitis as a child.  A small meningioma was reported on an MRI [Magnetic Resonance Imaging] in July 2003.  In October 2009 and January 2011 the Veteran underwent a myringotomy with tube placement.  In March 2015, his VA treatment records reveal a diagnosis of chronic otitis status post tympanostomy tube placement in January 2011.  

The Veteran underwent a VA examination in April 2015, at which time the examiner assessed him with right Eustachian tube dysfunction.  The examiner noted the Veteran's history of tube placements and meningioma since 2003.  He noted that the Veteran's enlistment examination noted normal hearing.  The examiner concluded that it was less likely than not that the Veteran's meningioma and right ear infection were incurred in or caused by his military service.  He reasoned that his meningioma, which was small and located at the left frontal parafalcine region, was not related to his auditory symptoms or any right ear pathology.  

The Board finds that the April 2015 VA examination is insufficient to determine the present claim.  In this regard, the examiner failed to acknowledge the Veteran's self-reported ear, nose, or throat trouble during his entrance examination and the diagnosis of otitis media of the right ear in July 1962.  Furthemore, he failed to acknowledge the Veteran's Eustachian tube dysfunction diagnosis in 1985 and the indication that he had otitis as a child.  Lastly, the examiner failed to determine whether the Veteran's current disability of chronic otitis and/or right Eustachian tube dysfunction was incurred in and/or etiologically related to his period of active service.  

Accordingly, the Board finds that a new VA examination is warranted to assess the nature and etiology of the Veteran's right ear disability, including whether it pre-existed and/or was aggravated by service.  


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an appropriately qualified examiner to determine the nature and etiology of his right ear disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

First, the examiner should identify all right ear disabilities found on examination and identified during the pendency or soon before the filing of this claim in November 2009, including meningioma, right Eustachian tube dysfunction, and chronic otitis.  

Then, for each diagnosed right ear disability, the examiner should respond to the following questions:

A.  Is there clear and unmistakable (undebatable) evidence that any right ear disability pre-existed the Veteran's entry into active military service?

B.  If the answer to (a) is yes, then is there clear and unmistakable (undebatable) evidence that the pre-existing right ear disability was NOT aggravated (i.e., permanently worsened) during his period of active service?

C.  If the answer to (a) is no, then, for each diagnosed right ear disability, is it at least as likely as not (a 50 percent probability or more) that it had its onset in and/or is otherwise etiologically related to his period of active service?

A comprehensive rationale must be provided for all opinions expressed.  The examiner is to discuss the Veteran's self-reported ear, nose, or throat trouble in May 1962 and in-service diagnosis of otitis media of the right ear.  Furthermore, he or she should discuss the April 1985 treatment record that indicated that the Veteran had otitis as a child.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training). 

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency. If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

2.  Thereafter, readjudicate the issue on appeal.  If any benefit sought remains denied, then furnish the Veteran and his representative a supplemental statement of the case which addresses all relevant evidence, to include that associated with the claims file since the last supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.  
\
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2017).


